Opinión disidente emitida por el
Juez Asociado Señor Hernández Denton.
Por entender que el tribunal de instancia actuó correctamente al desestimar la querella presentada contra el menor recurrido porque se le violó su derecho constitucional a un juicio rápido, disiento de la opinión que emite este Tribunal. La exclusión de los sábados, domingos y días feriados al computar el término de tres (3) días provisto por la Regla 2.9(d) de Procedimiento para Asuntos de Menores (Reglas de Menores), 34 L.P.R.A. Ap. I-A, para la celebración de la vista de determinación de causa probable del menor detenido provisionalmente, atenta también contra el derecho fundamental de que nadie será privado de su libertad y propiedad sin un debido proceso de ley.
I.
El menor M.A.EL. fue aprehendido el viernes 4 de agosto de 1989 por conducir un vehículo de motor sin estar debidamente autorizado para ello. Tras ser intervenido por un policía estatal, se le relacionó posteriormente con un accidente automovilístico. Ese mismo día se sometieron en su contra quejas por infracciones al Art. 15 de la Ley para la Protección de la Propiedad Vehicular, Ley Núm. 8 de 5 de agosto de 1987 (9 L.P.R.A. sec. 3214) y a las Secs. 3-301, 4-103 y 5-201 de la Ley de Vehículos y Tránsito de Puerto Rico, 9 L.P.R.A. secs. 721, 783 y 871, respectivamente. Se determinó causa probable y se ordenó su detención provisional en el Hogar Juvenil de Hato Rey.
La vista de determinación de causa probable para presentar querellas fue señalada para el 9 de agosto de 1989, seis (6) días *247después de su aprehensión.i1) Luego de unos incidentes procesa-les, se determinó causa probable. Celebrada la vista en su fondo, y a petición de la defensa, el tribunal desestimó las querellas imputadas al menor por habérsele violado su derecho a juicio rápido. Inconforme, el Procurador General comparece ante nos y señala que erró el tribunal de instancia al desestimar las quere-llas, ya que eran de aplicación la Regla 13.5 de Menores, 34 L.P.R.A. Ap. I-A, y la Regla 68.1 de Procedimiento Civil, 32 L.ER.A. Ap. III, que excluye del cómputo los sábados, domingos y días feriados. No tiene razón.
hH I — I
El ordenamiento jurídico que cobija a los menores en nuestra jurisdicción, según lo dispuesto por la nueva Ley de Menores de Puerto Rico, 34 L.ER.A. see. 2201 el seq., está predicado en el principio de rehabilitación y en el reconocimiento de que nadie será privado de su libertad y propiedad sin el debido proceso de ley. Art. II, Sec. 7, Const. E.L.A., L.P.R.A, Tomo 1; R.A.M. v. Tribunal Superior, 102 D.P.R. 270 (1974); Pueblo ex rel. J.L.D.R., 114 D.P.R. 497 (1983).
En R.A.M. v. Tribunal Superior, supra, reconocimos que aunque la naturaleza de los procedimientos de la Ley de Menores de Puerto Rico es civil, los imputados están sujetos, como el adulto, a la posible reclusión en una institución disciplinaria y, por ende, a la privación de su libertad. Por otro lado, en Pueblo en interés menor R.G.G., 123 D.P.R. 443 (1989), sostuvimos que la Ley de Menores de Puerto Rico de 1986 introdujo unos cambios “que van más allá del propósito rehabilitador y paternalista de la antigua ley” y extendimos a los menores la protección del derecho a juicio rápido.
Considerando que los menores no pueden garantizar su comparecencia mediante fianza, la Ley de Menores de Puerto *248Rico favorece que el menor permanezca bajo la custodia de sus padres mientras se ventila la queja presentada. A estos propósi-tos, el Art. 19 de esta ley dispone que “[s]iempre que fuere posible, el menor deberá dejarse bajo la custodia de sus padres o de una persona responsable, bajo la promesa de que comparecerá con éste ante el Tribunal en fecha determinada”. (Enfasis suplido.) 34 L.ER.A. see. 2219.
Para salvaguardar este derecho, el estatuto limita la discre-ción judicial a las circunstancias prescritas por el Art. 20 de la Ley de Menores de Puerto Rico, 34 L.P.R.A. sec. 2220, y la Regla 2.9(d) de Menores, supra, requiere que el magistrado consigne por escrito los fundamentos que justifiquen la orden de detención provisional.
La premisa de este nuevo ordenamiento es que en las circunstancias prescritas por el citado Art. 20 el menor está expuesto a la pérdida temporal de la libertad y que ineludible-mente tiene el derecho a un juicio rápido. Sin embargo, aunque el Estado tiene un interés legítimo en la detención provisional, esto no significa que un menor pueda estar recluido por tiempo excesivo.
A los fines de armonizar los intereses en conflicto, nuestro ordenamiento requiere que, salvo causas excepcionales, al menor detenido provisionalmente se le celebre la vista de determinación de causa “dentro de los tres días posteriores a la aprehensión”. Regla 2.9(d) de Menores, supra. Tomando en consideración que la legislación no ha reconocido el derecho de fianza a los menores, esta regla establece un mecanismo sustituto de índole procesal para garantizar que aquellos que han sido detenidos puedan comparecer rápidamente ante un juez para dilucidar preliminar-mente los méritos de la queja presentada en una vista adversativa donde pueden ser asistidos por un abogado. Si en esa vista el tribunal concluye que hay causa probable para la presentación de una querella, el juez tiene que decidir si extiende la detención hasta el día de la vista adjudicativa.
Debido a la naturaleza y a la importancia de esta vista, la Regla 2.9(d) de Menores, supra, establece un término razonable *249dentro del cual se debe celebrar la audiencia. La regla prescribe un término máximo y, por ende, no impide que la vista se celebre antes. Por otro lado, provee un término de tres (3) días precisa-mente para atender aquellos casos donde el menor es aprehendido un viernes y sea necesario esperar hasta el lunes para la celebración de una vista a la que puedan asistir los funcionarios correspondientes.
Solamente cuando existan causas excepcionales, podrá cele-brarse la vista después de los tres (3) días establecidos en las reglas. De esta manera, el ordenamiento preceptúa las circuns-tancias en las que se puede extender el término para la celebra-ción de la vista adversativa. Al requerir la existencia de causas excepcionales, se limita la discreción judicial y, simultáneamente, se garantiza un escrutinio riguroso por parte de los tribunales.
Ante nos, el Estado sostiene que al computar los términos de la citada Regla 2.9(d) de Menores se deben excluir los sábados, domingos y días feriados al amparo de la Regla 13.5 del mismo cuerpo de reglas, supra, y de la Regla 68.1 de Procedimiento Civil, supra. La opinión del Tribunal acoge esta interpretación y extiende el término de la detención provisional de un menor cuando “no hay tres (3) días laborables consecutivos desde que se emite la orden de detención”. Mediante esta interpretación de la Regla 2.9(d) de Menores, supra, un menor aprehendido un jueves se le puede detener provisionalmente hasta el lunes, o al que se le detiene un viernes tiene que esperar hasta el martes para la vista de determinación de causa. Como resultado de esta decisión, un menor puede estar recluido provisionalmente en una institución juvenil por cinco (5) o seis (6) días calendario antes de que se le celebre la vista de determinación de causa probable.
Contrario al espíritu de la Ley de Menores de Puerto Rico y a nuestro ordenamiento constitucional, la decisión emitida por el tribunal no evalúa si existen “causas excepcionales” para extender el término mientras él continúa detenido. Mediante una interpre-tación técnico-procesal de las reglas, permitimos que se viole el derecho del menor a un juicio rápido y que se le prive de su libertad sin el debido proceso de ley.
*250Por la importancia de los intereses constitucionales involucrados, lo aconsejable es que interpretemos las reglas pertinentes para salvaguardar los derechos afectados. La propia Regla 13.5 de Menores, supra, dispone que por “justa causa” podrán ser acortados o prorrogados dichos términos. En la controversia de autos, los derechos constitucionales afectados constituyen “justa causa” según lo requerido por la Regla 13.5 de Menores, supra, para no excluir los sábados, domingos y días feriados del término requerido por ley. De lo contrario, permiti-ríamos una detención provisional de un menor por un término excesivo sin el derecho a la fianza que protege a los adultos en situaciones análogas.
Por estas razones, al amparo del derecho a un juicio rápido, confirmaría la decisión del tribunal de instancia. En estas circuns-tancias no puedo suscribir la opinión emitida por este Tribunal.

(1) En esa vista, la representación legal del menor presentó una moción de desestimación por el fundamento de violación al derecho a un juicio rápido. La misma fue declarada sin lugar.